DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 
The IDS filed 8/11/2021 is accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Matthew Evans on 8/20/21.
The application has been amended as follows: 

Regarding claim 19:
	Line 9 should be amended to –a holding plate fixedly connected to and offset from the second portion-.
	Line 10 should be amended to –a first flat side of the holding plate and a second flat-.
	Line 16 should be amended to –a spring clamped between the holding plate and the push rod-.

Allowable Subject Matter
Claims 1-20 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a longitudinally guided push rod having: a first adjusting finger configured to displace a first transverse coupling slide of a first switchable cam follower, and a second adjusting finger configured to displace a second 
the prior art of record does not teach “a plate-shaped portion of the push rod disposed within and slidably guided by a slot formed between: i) a first wall of the base plate, and ii) a second wall of a holding plate fixedly connected to the base plate” and “an extension of the adjusting pin configured to rotate the rocker arm and displace the push rod within the slot” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11; and 
the prior art of record does not teach “a holding plate fixedly connected to and offset from the second portion of the base plate such that a slot is formed between a first flat side of the holding plate and a second flat side of the second portion” and “a push rod disposed within and slidably guided by the slot” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 19.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/WESLEY G HARRIS/Examiner, Art Unit 3746